DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1-20 are currently pending.
Priority

    PNG
    media_image1.png
    196
    1067
    media_image1.png
    Greyscale
(filing receipt dated 5/21/2021).
Information Disclosure Statement
The listing of references in the PCT international search report is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98. 37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed. In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, “the list ... must be submitted on a separate paper.” Therefore, the references cited in the international search report may have not been considered. Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all “statement” requirements of 37 CFR 1.97(e). See MPEP § 609.05(a).

Claim Interpretation
[21] of the specification as filed teaches that carboxylic acid compounds, including the amino acids and derivatives thereof, include their corresponding salt and anionic forms.  [21] and [27] further teach that the salts/anionic forms are specifically referred to as “carboxylates”.  This is of particular importance to claims 7 and 10-20 as the Examiner has interpreted these starting compounds to be limited to the carboxylate salts/anions.  Also see claim 9 (acids or salts/anions) vs. claim 10 (only salts/anions). 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 and 17-20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 8 recites the following:

    PNG
    media_image2.png
    126
    1003
    media_image2.png
    Greyscale

Claim 8 recites the limitation "wherein R2B has fewer carbon atoms, relative to R2A" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim. Because claim 3 does not recite a structure possessing variable R2B.  This is found in claim 4.  However, if claim 8 were amended to depend from claim 4, then the claim would be rejected under 35 USC 112(d) for failing to further limit claim 4.  Claim 1, step b, already recites that the cracked dicarbonyl intermediate must have fewer carbon atoms relative to the dicarbonyl intermediate while preserving the first and second carbonyl groups.  Claims 3 and 4 then further define the structure of the starting compound (I), dicarbonyl intermediate (IIA), and amino acid product produced if step (b) is carried out (IIIB).  Therefore if the dicarbonyl intermediate is (IIA) and is used to produce a produce of formula (IIIB), then claim 4 already requires that R2B have fewer carbons than R2A.
Claim 17 recites reacting an -dihydroxy carboxylate starting compound to form homoserine, wherein the -dihydroxy carboxylate starting compound is erythronic acid.  It is unclear if the erythronic acid can be in the form of the acid or if it is limited to erythronate.  [21] of the specification recites that any time a carboxylic acid is named that it also includes anionic and salt forms thereof (the “carboxylate” form -see [21 and 27]), but not vice versa.  Therefore reciting that the starting carboxylate is an acid is internally confusing.  Also see “Claim Interpretation” section above.  Claims 18-20 are rejected for depending from an indefinite claim and failing to cure the deficiency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5, 8, and 9 are is/are rejected under 35 U.S.C. 103 as being unpatentable over CN104803841 (CN ‘841, published on 7/29/2015) in view of US2016/0122288 (‘288, published on 5/5/2016).  CN ‘841 is not in English and there is no English equivalent available, therefore a machine generated translation is also provided.
	Applicant Claims

    PNG
    media_image3.png
    320
    1013
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    371
    974
    media_image4.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
	CN ‘841 discloses a method for producing pyruvic acid.  See whole document.  With particular regard to claims 1 and 2, CN ‘841 teaches that the method comprises subjecting tartaric acid to dewatering decarboxylation through catalysis to produce the pyruvic acid.  See abstract, claim 1, [0024], and examples in [0027-0045] of the translation of the specification of CN ‘841.  Tartaric acid is a starting compound comprising an alpha and beta hydroxy group, both with respect to a first carbonyl group (-(CO)-OH).  Also see Table 1, penultimate entry, on p. 18-19 of the specification as filed.  When the tartaric acid is contacted with the catalyst of CN ‘841, it is dewatered (dehydrated) and decarboxylated (cracked) to provide pyruvic acid in one step.  Pyruvic acid corresponds to the claimed cracked dicarbonyl intermediate (an alpha keto carboxylic acid) having fewer carbon atoms relative to the dehydrated tartaric acid.  
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	With regard to claims 1 and 2, CN ‘841 does not specifically recite i) whether dehydration or decarboxylation occurs first and ii) claimed step c.  With respect to i), though CN ‘841 does not specifically recite whether dehydration or decarboxylation claim 14).  Additionally, the examples in the specification as filed are all carried out in one step and no mechanistic data is provided. See [46-55] of the specification as filed. Therefore, as CN ‘841 is employing the same type of cracking catalyst in the reaction as that claimed and is producing the same product as that claimed at the end of the reaction (the cracked dicarbonyl intermediate of step b), then it is reasonable to assume that the same sequence of reactions and/or reaction mechanisms are occurring in both processes.  Alternatively, even if this is not the case, the order of the reactions does not appear to be critical to the outcome of the process as both CN ‘841 and the claimed process predictably produce the same product at the end of step b by utilizing the same reactions as claimed.  Also see MPEP 2144.04(IV)(C).
	With respect to ii), this deficiency is cured through the teachings of ‘288.  ‘288 is directed toward a method of producing amino acids.  See whole document.  With particular regard to claims 1 and 2¸ ‘288 teaches that alkali metal salts of alpha-keto carboxylic acids or glyoxylic acid are reductively aminated with hydrogen and a nitrogen compound in the presence of a heterogeneous catalyst comprising at least one transition metal to produce the corresponding alkali metal salts of alpha-amino acids of formula (I).  See abstract, claims, and [0096].  The alpha-keto carboxylic/glyoxylic acids are of the formula (II) and correspond to either of the claimed dicarbonyl intermediates (that of step a or the cracked dicarbonyl intermediate of step b if step b is carried out).  via step c to produce alanine, a valuable chemical product and intermediate.  See [0002] of ‘288.  Neither CN ‘841 nor ‘288 teaches the use of an enzymatic process.  Therefore it would have been prima facie obvious to combine the process of ‘822 with the process of CN ‘841 to predictably produce an efficient industrial route from tartaric acid to alanine with a reasonable expectation of success.  See [0005-0006] of CN ‘841 and [0003-0007] of ‘822.  Also see MPEP 2143(A).
	With respect to claims 3-5, 8, and 9, tartaric acid is a compound of formula (I) wherein R1 is hydroxy (-OH) and R2A is carboxy (-CO2H); dehydrated tartaric acid would correspond to a compound of formula (IIA), or the enol thereof, wherein R1 and R2A are as defined above; and alanine is a compound of formula (IIIB) wherein R1 is hydroxy (-OH, in the form of an alkali metal salt), and R3’, R3’’, and R2B are all hydrogen.  The cracked dicarbonyl compound, which is reductively aminated to produce alanine after 
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of CN ‘841 and ‘288 to arrive at the claimed process with a reasonable expectation of success before the effective filing date of the claimed invention.  A person of ordinary skill would have expected that instant steps a and b are satisfied during the process disclosed in CN ‘841 because CN ‘841 explicitly teaches that both dehydration and decarboxylation (cracking) occur, though not in what order.  Further, CN ‘841 is employing the same type of cracking catalyst in the reaction as that claimed and is producing the same product as that claimed at the end of the reaction (the cracked dicarbonyl intermediate of step b). Therefore it is reasonable to assume that the same sequence of reactions and/or reaction mechanisms are occurring in both processes.  Alternatively, even if this is not the case, the order of the reactions does not appear to be critical to the outcome of the process as both CN ‘841 and the claimed process predictably produce the same product at the end of step b.  Also see MPEP 2144.04(IV)(C).
A person of ordinary skill would have been motivated to subject the pyruvic acid product obtained at the end of the process of CN ‘841 to a reductive amination process because such is explicitly taught by ‘288 to produce alanine.  Therefore it would have been prima facie obvious to combine the process of ‘822 with the process of CN ‘841 to predictably produce an efficient industrial route from tartaric acid to alanine with a .
  
Claims 1-3, 6, and 9 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu (“Tungsten complex induced dehydration of 2,3-dihydroxycarboxylic acids to alpha-keto-acids” Tetrahedron Letters, 1992, 35(45), p. 6791-6791) in view of US2016/0122288 (‘288, published on 5/5/2016).  

	Applicant Claims

    PNG
    media_image3.png
    320
    1013
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    371
    974
    media_image4.png
    Greyscale



Determining the Scope and Content of the Prior Art (MPEP §2141.01)
Yu discloses a tungsten complex induced dehydration of 2,3-dihydroxycarboxylic acids to alpha-keto acids.  See whole document.  With particular regard to claims 1, 2, and 6¸ Yu teaches the following reaction: 

    PNG
    media_image5.png
    156
    656
    media_image5.png
    Greyscale
.  See p. 6791.  In the reaction, either erythro- or threo-2,3-dihydroxyhexanoic acid (one of R1 and R2 is H and the other is an n-propyl group) is dehydrated in the presence of WOCl4 in acetonitrile (CH3CN) to produce the corresponding dehydrated keto acid product via complex 1, wherein the beta-hydroxy group and the hydrogen atom of the alpha hydroxy group are lost to form water.  Yu further teaches that the reaction can also be applied to esters.  See first scheme and Table on p. 6792.  The carboxylic acid and ester reactants of Yu correspond to the claimed starting compound comprising an alpha and beta hydroxy group with respect to the carbonyl group (-(C=O)-OR, wherein R is H in the acid or ethyl, a C2 alkyl, in the ester).  The product alpha-keto acids/esters correspond to the dicarbonyl intermediate produced at the end of claimed step a, wherein the beta hydroxy group has been removed and the alpha hydroxy group is a second carbonyl group.  
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
claims 1, 2, and 6, Yu does not explicitly teach claimed steps b or c.  With respect to step b, this step is optional and therefore not required.  With respect to step c, this deficiency is cured through the teachings of ‘288.  ‘288 is directed toward a method of producing amino acids.  See whole document.  With particular regard to claims 1, 2, and 6¸ ‘288 teaches that alkali metal salts of alpha-keto carboxylic acids or glyoxylic acid are reductively aminated with hydrogen and a nitrogen compound in the presence of a heterogeneous catalyst comprising at least one transition metal to produce the corresponding alkali metal salts of alpha-amino acids of formula (I).  See abstract, claims, and [0096].  The alpha-keto carboxylic/glyoxylic acids are of the formula (II) and correspond to either of the claimed dicarbonyl intermediates (that of step a or the cracked dicarbonyl intermediate of step b if step b is carried out).  See [0011-0014].  The alkali metal salts of alpha-amino acids of formula (I) correspond to the claimed alpha-amino acid or alpha-amino acid derivative wherein the second carbonyl group (the keto group) of the dicarbonyl intermediate (alpha keto carboxylic acid) is converted to an amino group.  Also see [15, 21, and 27] of the specification as filed with respect to the scope of alpha-amino-acid derivatives.  The heterogeneous transition metal containing reductive amination catalyst is described in [0023-0067] of ‘822 and does not appear to qualify as a cracking catalyst as the alpha-amino acid products of the reductive amination retain the same amount of carbon atoms in the carbon skeleton as the starting alpha-keto acid compounds.  The nitrogen containing compounds are discussed in [0017-0018]. 
Therefore Yu teaches producing alpha-keto acids and esters from -hydroxy carboxylic acids and esters using a process which includes claimed step a, and ‘288 via step c, which are valuable chemical products and/or intermediates.  See [0002] of ‘822.  Therefore it would have been prima facie obvious to combine the process of ‘822 with the process of Yu to predictably produce an efficient industrial route from -dihydroxy carboxylic acids to alpha-amino carboxylic acids with a reasonable expectation of success.  See [0003-0007] of ‘822.  Also see MPEP 2143(A).
	With respect to claims 3 and 9, 2,3-dihydroxyhexanoic acid is a compound of formula (I) wherein R1 is hydroxy (-OH) and R2A is an n-propyl (C3 alkyl) group and the alpha-keto carboxylic acid product corresponds to a compound of formula (IIA), wherein R1 and R2A are as defined above.
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of Yu and ‘288 to arrive at the instantly claimed process with a reasonable expectation of success before the effective filing date of the claimed invention.  A person of ordinary skill would have been motivated to subject the product of Yu to the process of ‘288 because ‘288 suggests that doing so will predictably produce a process for producing industrially valuable alpha-amino acids from -dihydroxy carboxylic acids.  Also see MPEP 2143(A).
Allowable Subject Matter
Claims 11-16 are allowed.  Claims 7 and 10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  Claims 17-20 would be allowable if claim 17 were rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The closest prior art to the process of claims 11-20 is that of CN ‘841, Yu, and ‘288, wherein CN ‘841 and Yu teach claimed steps a and/or b and ‘288 teaches claimed step c.  However, independent claims 11 and 17 require that instant steps a-c be carried out in a one-step reaction in the presence of hydrogen, an aminating agent, and also a cracking catalyst in claim 11.  The prior art does not fairly teach or suggest that steps a-c can be carried out in a one-step process.  The prior art also fails to provide evidence that would suggest that combining known steps a-c into a one-pot process would predictably form the claimed alpha-amino acid product with a reasonable expectation of success.  Therefore the process appears to be free from the prior art.
The closest prior art to the process of claims 7 and 10 is also that recited above, in addition to the following references: i) Howard (“Pyruvic Acid” Organic Syntheses, Coll. Vol. 1, p. 475, 1941) and ii) Kishida (“Formation of lactic acid from glycolaldehyde by alkaline hydrothermal reaction” Carbohydrate Research, 341, 2006, p. 2619-2623).  CN ‘841 and Yu teach that carboxylic acids can be can be subjected to instant steps a and b and ‘288 teaches that the use of the alpha-keto carboxylic acid alkali salt is critical to the success of the reductive amination reaction of step c. See [0095-0096].  However, neither CN ‘841 nor Yu teaches or suggests that the carboxylic acid can be substituted for the carboxylate (anion/salt form) in steps a and b.  CN ‘841 appears to be totally silent regarding the use of any other forms of tartaric acid and Yu expressly teaches away from the inclusion of a base in the reaction as its inclusion will produce a different product.  See first paragraph of Yu on p. 6791.  4, an acidic salt.  See scheme and section 1 on p. 475. Also see [0006] of CN ‘841 which discusses the drawbacks of the process of Howard.  However Howard also fails to teach or suggest that the reaction can be facilitated by a base.  
Kishida is cited to teach that alkaline hydrothermal dehydration of -dihydroxycarbonyl compounds is known in the art.  See whole document, in particular Figure 4 on p. 2621.  Step R2 of Figure 4 corresponds to dehydration facilitated by base.  However, Kishida only teaches the dehydration of -dihydroxyaldehydes to produce the corresponding alpha-keto aldehydes.  See (2)[Wingdings font/0xE0](3) or (10)[Wingdings font/0xE0](6).  Compound (6) can then be oxidized to lactic acid (7) via a benzilic acid rearrangement (R5).  However, the Scheme is Kishida only represents proposed pathways for the conversion of glycolaldehyde (1) to lactic acid (7), wherein only the amounts of lactic acid, formic acid, acetic acid, and acrylic acid produced are quantified.  See Table 1 on p. 2622.  Therefore it is not clear that this method could be predictably applied as a general dehydration method to any -dicarboxylate to provide the claimed dicarbonyl intermediate and/or cracked dicarbonyl intermediate, which can be further reductively aminated to provide the claimed alpha-amino carboxylic acid derivatives.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY C BONAPARTE/Primary Examiner, Art Unit 1622